 Case 1:18-cr-00439-MKB Document 39 Filed 04/25/19 Page 1 of 2 PageID #: 397



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        18-CR-439 (MKB)

TIM LEISSNER,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant U.S. Attorney Alixandra E. Smith

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Alixandra E. Smith
               Deputy Chief, Business & Securities Fraud Section
               U.S. Attorney’s Office, Eastern District of New York (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6370
               Email: Alixandra.Smith@usdoj.gov
 Case 1:18-cr-00439-MKB Document 39 Filed 04/25/19 Page 2 of 2 PageID #: 398



              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant U.S. Attorney Alixandra E. Smith at the email

address set forth above.




Dated: Brooklyn, New York
       April 25, 2019
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/ Alixandra E. Smith
                                                Alixandra E. Smith
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (MKB)
